Case 3:19-cv-21248-BRM-LHG Document 49 Filed 06/22/20 Page 1 of 1 PageID: 720

                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   30 Rockefeller Plaza
                                                                   New York, New York 10112-0015
                                                                   212.653.8700 main
                                                                   212.653.8701 fax
                                                                   www.sheppardmullin.com



                                                                   212.896.0661 direct
                                                                   emanderson@sheppardmullin.com
June 22, 2020

Via ECF

Honorable Brian R. Martinotti, USDJ
Clarkson S. Fisher Building & US Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

Re:     The Trustees of Princeton University v. Tod Williams Billie Tsien Architects, LLP, et al.
        Civil Action No. 3:19-cv-21248

Dear Judge Martinotti,

        We represent Third-Party Defendant F.J. Sciame Construction Company, Inc. (“Sciame”)
in the above referenced action. In response to the Clerk’s Quality Control Message, dated June
22, 2020, and subsequent instructions from the Clerk, Sciame hereby withdraws its Rule
7.1(d)(5) letter (Docket No. 48) for an automatic extension for Sciame to file its opposition to
Defendant Jacobs Architects/Engineers, Inc. and Jacobs Consultancy, Inc.’s Motion to
Supplement and /or Amend the Answer, Affirmative Defenses, Counterclaim and Cross-Claim
(Document 42). Sciame will be filing its opposition today. Accordingly, there is no need for the
Clerk’s Office to forward the request to Chambers for further review as indicated in the Clerk’s
Quality Control Message. Thank you for your consideration.

Respectfully,




Emily D. Anderson



cc:     Counsel of Record for All Parties
        (via ECF)




SMRH:4814-3132-2817.2
